NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ALLSTATE INSURANCE COMPANY,                 )
                                            )
             Appellant,                     )
v.                                          )       Case No. 2D16-2178
                                            )
LEE MEMORIAL HEALTH SYSTEM, and             )
GEICO GENERAL INSURANCE                     )
COMPANY.                                    )
                                            )
             Appellees.                     )
                                            )

Opinion filed December 6, 2019.

Appeal from the Circuit Court Lee County;
Keith Kyle, Judge.

John P. Joy and Sara M. Sandler of Walton,
Lantaff, Schroeder & Carson, LLP of Fort
Lauderdale for Appellant.

Hala Sandridge of Buchanan, Ingersoll, &
Rooney, P.C. of Tampa for Appellee, Lee
Memorial Health System.

No Appearance for Appellee, Geico
General Insurance Company.

PER CURIAM.

             Affirmed.



KELLY, LUCAS, and SMITH, JJ., Concur.